                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:18-CR-301-FL



   UNITED STATES OF AMERICA
                                                          UNOPPOSED
       v.                                          MOTION FOR SENTENCING AT
                                                     TIME OF ARRAIGNMENT
   OLIVE AGATHA MARTIN



      NOW COMES the defendant, through counsel, without objection from Assistant

United States Attorney Sebastian Kielmanovich, and moves to have her sentencing hearing

immediately following the defendant’s arraignment, currently scheduled for February 14,

2019, before United States Magistrate Judge Robert B. Jones, Jr..

      In support of this motion, defense counsel respectfully informs the Court as follows:

      1. Ms. Martin is entering a guilty plea to a violation of 18 U.S.C. § 611(a), a

misdemeanor, pursuant to a plea agreement with the government;

      2. Undersigned counsel has spoken with United States Probation Officer Kristi

Benfield, who is willing to prepare and have available to the court an abbreviated

presentence report. The report will contain an assessment of the defendant’s criminal

history or lack thereof, a calculation of the applicable sentencing guidelines, and a

recommendation to the court regarding sentence;

      3. Undersigned counsel will be prepared to provide the Court with additional

information relative to the Ms. Martin’s history and background to enable the Court to

meaningfully exercise its sentencing authority under 18 U.S.C. § 3553; and

      4. Assistant United States Attorney Sebastian Kielmanovich does not object to

                                            1



            Case 5:18-cr-00301-FL Document 23 Filed 01/31/19 Page 1 of 3
conducting the sentencing hearing immediately following the arraignment provided the

Court agrees and at least an abbreviated presentence report is available to the Court.

      WHEREFORE, Ms. Martin respectfully requests that the Court allow her to be

sentenced immediately following her arraignment before United States Magistrate

Judge Jones.



      Respectfully requested this 31st day of January, 2019.


                                  G. ALAN DuBOIS
                                  Federal Public Defender

                                  /s/ Sherri Royall Alspaugh
                                  SHERRI ROYALL ALSPAUGH
                                  First Assistant Federal Public Defender
                                  Attorney for Defendant
                                  Office of the Federal Public Defender
                                  150 Fayetteville Street, Suite 450
                                  Raleigh, North Carolina 27601
                                  Telephone: 919-856-4236
                                  Fax: 919-856-4477
                                  E-mail: Sherri_Alspaugh@fd.org
                                  N.C. State Bar No. 17581
                                  LR 57.1 Counsel Appointed




                                            2



          Case 5:18-cr-00301-FL Document 23 Filed 01/31/19 Page 2 of 3
                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on January 31, 2019, using
the CM/ECF system which will send notification of such filing to the above.

       This the 31st day of January, 2019.


                                          /s/ Sherri Royall Alspaugh
                                          SHERRI ROYALL ALSPAUGH
                                          First Assistant Federal Public Defender
                                          Attorney for Defendant
                                          Office of the Federal Public Defender
                                          150 Fayetteville Street, Suite 450
                                          Raleigh, North Carolina 27601
                                          Telephone: 919-856-4236
                                          Fax: 919-856-4477
                                          E-mail: Sherri_Alspaugh@fd.org
                                          N.C. State Bar No. 17581
                                          LR 57.1 Counsel Appointed




                                             3



          Case 5:18-cr-00301-FL Document 23 Filed 01/31/19 Page 3 of 3
